ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Pratt & Whitney, a division of United        )      ASBCA No. 60429
 Technologies Corp.                          )
                                             )
Under Contract No. HQ0006-08-C-0044          )

APPEARANCE FOR THE APPELLANT:                       Emily C.C. Poulin, Esq.
                                                     Associate General Counsel,
                                                      Military Engines

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Cara A. Wulf, Esq.
                                                    Stephen R. Dooley, Esq.
                                                     Trial Attorneys
                                                     Defense Contract Management Agency
                                                     Boston, MA

                                 ORDER OF DISMISSAL

       The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the settlement is
not consummated. Any request to reinstate the subject appeal must be filed within 90 days
of the date of this Order.

       Dated: 22 September 2016



                                                 MARK N. STEMPL
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60429, Appeal of Pratt & Whitney, a
division of United States Technologies Corp., rendered in conformance with the Board's
Charter.

      Dated:



                                                 JEFFREYD. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2